 
Exhibit 10.1




July 27, 2007
 
Thane Kreiner
c/o Affymetrix, Inc.
3420 Central Expressway
Santa Clara, CA 95051


Dear Thane:
 
This letter agreement (the “Agreement”) sets forth our mutual agreement with
respect to your separation from employment with Affymetrix, Inc. (the
“Company”).
 
1.        Separation Date.  Effective July 27, 2007 (the “Separation Date”),
your employment with the Company (including any position you hold with any of
the Company’s subsidiaries) has terminated.
 
2.        Separation Benefits.  Subject to your signing and letting become
effective the release set forth in Section 3 below and continued compliance with
the covenants set forth in the Confidentiality Agreement (as defined below) and
Section 4 of this Agreement, you will receive the following:
 
(a)                 An amount equal to (i) $362,308, representing the salary you
would have received through October 20, 2008, plus (ii) $117,000, representing a
portion of your annual target bonus, each of which shall be paid in six equal
installments over the six-month period following the Separation Date.  The first
payment shall be made within ten days following the execution this Agreement.
 
(b)                 To the extent you elect health coverage pursuant to COBRA,
Company reimbursement of your COBRA premiums through the earlier of (i) October
20, 2008 or (ii) the date on which you become eligible for group coverage with
another employer.
 
(c)                 Accelerated vesting of your stock options and restricted
stock to the extent they would have vested if you had remained employed through
October 20, 2008.  Your vested stock options shall remain exercisable until the
earlier of (i) January 20, 2009 (ii) the maximum term set forth in the
applicable stock option or restricted stock agreements or (iii) termination of
all stock options and or restricted stock in accordance with the terms of the
applicable stock plans; provided that you understand that any stock options with
an exercise period longer than three months following the Separation Date shall
not be considered “incentive stock options”.
 
(d)                 The Company will pay for up to 12 months of a job placement
service in an aggregate amount not to exceed $20,000.
 

--------------------------------------------------------------------------------


 
(e)                 The Company will pay for reasonable legal counsel fees
incurred by you in connection with the execution of this Agreement.  You will
provide the Company with reasonable evidence of such fees in the form of a
summary bill prior to receiving reimbursement.  The amount reimbursed by the
Company pursuant to this clause (e) will not exceed $50,000.
 
Notwithstanding anything in this Agreement to the contrary, to the extent that
the Company determines in good faith that any payment provided for in this
Agreement constitutes a “deferral of compensation” under Section 409A of the
Internal Revenue Code, then such payment shall not be paid prior to the earlier
of: (i) the date that is six months following the Separation Date or (ii) your
death.
 
3.        Release.
 
(a)                 You acknowledge that the following releases shall extend to
unknown, as well as known claims, and hereby waive the application of any
provision of law, including, without limitation, Section 1542 of the California
Civil Code, that purports to limit the scope of a general release.  Section 1542
of the California Civil Code provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
(b)                 You agree to and do fully and completely release, discharge
and waive any and all claims, complaints, causes of action or demands of
whatever kind which you have or may have against the Company, its subsidiaries,
affiliates, predecessors and successors and all its directors, officers,
employees, stockholders and other investors by reason of any event, matter,
cause or thing which has occurred prior to the date hereof (“Executive
Claims”).  You understand and accept that this release specifically covers, but
is not limited to, any and all Executive Claims relating in any way to
compensation, to any previous agreements between you and the Company related to
your employment, or to any other terms, conditions or circumstances of your
employment with the Company or the termination thereof, whether for severance or
based on statutory or common law claims for employment discrimination (including
discrimination on the basis of sex, age, religion or disability, including
specifically any claims under the Age Discrimination in Employment Act (the
“ADEA”), Title VII of the Civil Rights Act of 1964, as amended, or the Americans
with Disabilities Act of 1990), wrongful discharge, breach of contract or any
other theory, whether legal or equitable.  Notwithstanding the foregoing, you do
not waive any rights to which you may be entitled to seek to enforce this
Agreement, or to seek indemnification with respect to liability incurred by you
as an employee, officer or director of the Company in accordance with the
Company’s bylaws and any indemnification agreement between you and the Company
(the “Indemnification Agreement”).
 
(c)                 Acknowledgement of Waiver of Claims Under ADEA.  You
acknowledge that you are waiving and releasing any rights you may have under the
ADEA and that this
 

--------------------------------------------------------------------------------


 
waiver and release is knowing and voluntary.  You and the Company agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the Separation Date.  You acknowledge that the consideration
given for this waiver and release is in addition to anything of value to which
you were already entitled.  You further acknowledge that you have been advised
by this writing that:
 
(i)              You should consult with an attorney prior to executing this
Agreement.
 
(ii)              You have up to 21 days within which to consider this
Agreement.
 
(iii)              You have seven days following your execution of this
Agreement to revoke the release set forth in this Section, in which case the
Company shall have no obligations to you under this Agreement.
 
4.        Restrictive Covenants.
 
(a)                 Confidentiality Agreement.  Your obligations under your
existing Confidentiality and Invention Agreement with the Company (the
“Confidentiality Agreement”) remain in effect after the effective date of this
Agreement.
 
(b)                 Non-Solicitation.  Without limiting the foregoing, you agree
that through the date that is 12 months following the Separation Date: (i) you
will not directly or indirectly solicit any employee of the Company or any of
its affiliates to terminate his or her employment with the Company or any of its
affiliates; and (ii) you will not directly or indirectly solicit customers or
suppliers of the Company based on confidential information of the Company or
solicit any such person to terminate his, her or its relationships with the
Company.
 
(c)                 No Disparagement.  During and after your employment with the
Company, you agree that you shall not make negative statements or
representations, or otherwise communicate negatively, directly or indirectly, in
writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company, its subsidiaries,
affiliates, successors or their officers, directors, employees, business or
reputation, except as may be required by law or by any regulatory
authority.  The Company agrees that neither it nor its officers and directors
shall make any negative statements or representations, or otherwise communicate
negatively, directly or indirectly, in writing, orally or otherwise, or take any
action which may, directly or indirectly, disparage or be damaging to you or
your reputation.
 
(d)                 Employment.  As specific consideration for a portion of the
severance payments and benefits provided under Section 2 of this Agreement, you
agree not to work for either Agilent or Illumina (or their affiliates or
successors) for a period of 12 months after the Separation Date.  In the event
of your breach of this clause (d), the Company shall have the right to cease any
payments and benefits being provided to you pursuant to Section 1 of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)                 Remedies.  You and the Company acknowledge and agree that
the Parties’ remedies at law for a breach or threatened breach of any of the
provisions of this Section would be inadequate and, in recognition of this fact,
you agree that, in the event of a breach or threatened breach, in addition to
any remedies at law, the Parties, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.
 
5.        Entire Agreement; Amendment.  Except as expressly set forth herein,
and except for your stock option agreements (as amended hereby), the
Confidentiality Agreement and the Indemnification Agreement, this Agreement
shall supersede any and all existing agreements between you and the Company or
any of its affiliates relating to the terms of your employment and contains the
entire understanding of the parties with respect to your employment and the
termination thereof.  This Agreement may not be altered, modified or amended
except by a written agreement signed by both parties hereto.
 
6.        No Waiver.  The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
7.        Severability.  In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions of
this Agreement shall not be affected thereby.
 
8.        Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, representatives,
successors and assigns.  This Agreement shall not be assignable by you and shall
be assignable by the Company only to an affiliate or successor thereof, which
affiliate or successor shall assume all of the Company’s obligations to you
hereunder.
 
9.        Acknowledgement.  You acknowledge that you have carefully read this
Agreement, fully understand and accept all of its provisions and sign it
voluntarily of your own free will.
 
10.      Withholding.  You agree that any payments to which you may be entitled
pursuant to this Agreement are subject to withholding by the Company of any
applicable federal, state or local taxes; provided that you understand that you
remain ultimately responsible for any tax consequences hereunder.
 
11.      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard for the
conflicts of law principles thereof.
 
12.      Arbitration.
 
(a)                  Any dispute or controversy arising out of, relating to, or
in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding and confidential arbitration to be held in Santa Clara County,
California, in accordance with the National Rules for the Resolution of
Employment Disputes then
 
 
 

--------------------------------------------------------------------------------

 
 
in effect of the American Arbitration Association (the “Rules”).  The arbitrator
may grant injunctions or other relief in such dispute or controversy.  The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration.  Judgment may be entered on the arbitrator's decision in any
court having jurisdiction.
 
(b)                 The arbitrator(s) shall apply California law to the merits
of any dispute or claim, without reference to conflicts of law rules.  The
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law.  You hereby consent to the
personal jurisdiction of the state and federal courts located in California for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.
 
(c)           The Company and you shall each pay one-half of the costs and
expenses of the arbitration, and each party shall bear its own respective
attorneys’ fees and all other costs, unless otherwise required or allowed by law
and awarded by the arbitrator.
 
13.                   Notices. Except as otherwise explicitly provided in this
Agreement, any notice provided hereunder will be deemed to be given when
delivered in writing by hand, by facsimile or sent by overnight courier.  All
notices to the Company will be marked confidential and addressed to the
Company’s General Counsel.  All notices to you will be addressed to your most
recent address as reflected on the Company’s payroll and sent to such other
address as you may provide from time to time by notice to the Company, or any
other persons or addresses as you may request from time to time by notice to the
Company.
 
14.                   Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Please acknowledge your acceptance of the foregoing by signing where indicated
below.
 

 
AFFYMETRIX, INC.
                   
By:
/s/ Barbara A. Caulfield
   
Name: Barbara A. Caulfield
   
Title:    EVP and General Counsel
 



Accepted and Agreed:
 
/s/ Thane Kreiner
Thane Kreiner
 
July 27, 2007
Date



 
 
 
 

--------------------------------------------------------------------------------